Case 4:19-cv-10372-MFL-APP ECF No. 47, PageID.953 Filed 07/30/21 Page 1 of 8




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

ARTHUR MULLINS,

      Plaintiff,
                                           Case No. 19-cv-10372
v.
                                           Hon. Matthew F. Leitman
FORD MOTOR COMPANY;
                                           Magistrate Judge Anthony P. Patti
and BRIAN BUTCHER, an individual,

      Defendants.


James B. Rasor (P43476)               Elizabeth Hardy (P37426)
Andrew J. Laurila (P78880)            Thomas J. Davis (P78626)
RASOR LAW FIRM, PLLC                  KIENBAUM HARDY VIVIANO
Attorneys for Plaintiff                PELTON & FORREST, P.L.C.
201 E. Fourth St.                     Attorneys for Defendants
Royal Oak, MI 48067                   280 N. Old Woodward Ave., Ste. 400
(248) 543-9000                        Birmingham, MI 48009
jbr@rasorlawfirm.com                  (248) 645-0000
ajl@rasorlawfirm.com                  ehardy@khvpf.com
                                      tdavis@khvpf.com


          Defendants’ Motion to Amend Judgment to Reflect Costs
                         Under 28 U.S.C. § 1920
Case 4:19-cv-10372-MFL-APP ECF No. 47, PageID.954 Filed 07/30/21 Page 2 of 8




      Defendants Ford Motor Company (“Ford”) and Bryan Butcher (“Butcher”),

by their undersigned counsel, hereby move this Court pursuant to Fed. R. Civ. P.

54(d) and 28 U.S.C. § 1920 to amend the Judgment entered in this matter on July 7,

2021 to include the $2,691.35 awarded to Defendants in the Clerk’s July 15, 2021

Taxed Bill of Costs. Plaintiff did not file a motion to review the taxed bill and the

time to do so has now elapsed. Thus, pursuant to 28 U.S.C. § 1920, the allowed costs

should be “included in the judgment or decree.” On July 30, 2021, undersigned

counsel requested concurrence in the relief requested, and concurrence was not

obtained.

      WHEREFORE, Defendants request that the Court amend the Judgment to

reflect the $2,691.35 award of costs in favor of Defendants.

                                       Respectfully submitted,

                                       KIENBAUM HARDY VIVIANO
                                       PELTON & FORREST, P.L.C.

                                       By: /s/Thomas J. Davis
                                            Elizabeth P. Hardy (P37426)
                                            Thomas J. Davis (P78626)
                                       Attorneys for Defendants
                                       280 N. Old Woodward Avenue, Suite 400
                                       Birmingham, MI 48009
                                       (248) 645-0000
                                       ehardy@khvpf.com
Date: July 30, 2021                    tdavis@khvpf.com




                                         -1-
Case 4:19-cv-10372-MFL-APP ECF No. 47, PageID.955 Filed 07/30/21 Page 3 of 8




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

ARTHUR MULLINS,

      Plaintiff,
                                           Case No. 19-cv-10372
v.
                                           Hon. Matthew F. Leitman
FORD MOTOR COMPANY;
                                           Magistrate Judge Anthony P. Patti
and BRIAN BUTCHER, an individual,

      Defendants.


James B. Rasor (P43476)               Elizabeth Hardy (P37426)
Andrew J. Laurila (P78880)            Thomas J. Davis (P78626)
RASOR LAW FIRM, PLLC                  KIENBAUM HARDY VIVIANO
Attorneys for Plaintiff                PELTON & FORREST, P.L.C.
201 E. Fourth St.                     Attorneys for Defendants
Royal Oak, MI 48067                   280 N. Old Woodward Ave., Ste. 400
(248) 543-9000                        Birmingham, MI 48009
jbr@rasorlawfirm.com                  (248) 645-0000
ajl@rasorlawfirm.com                  ehardy@khvpf.com
                                      tdavis@khvpf.com



Defendants’ Brief in Support of Motion to Amend Judgment to Reflect Costs
                          Under 28 U.S.C. § 1920
Case 4:19-cv-10372-MFL-APP ECF No. 47, PageID.956 Filed 07/30/21 Page 4 of 8




                                  Issue Presented

      The statute governing taxation of costs, 28 U.S.C. § 1920, states that “[a] bill

of costs shall be filed in the case and, upon allowance, included in the judgment or

decree.” Here, the Clerk allowed costs of $2,691.35 in favor of Defendants. Plaintiff

did not file a motion to review that award within the time permitted. Should the

Court amend the judgment to include the awarded costs?




                                         -i-
Case 4:19-cv-10372-MFL-APP ECF No. 47, PageID.957 Filed 07/30/21 Page 5 of 8




                   Controlling or Most Appropriate Authorities


Menovcik v. BASF Corp., 2012 WL 3853011 (E.D. Mich. Sept. 5, 2012)

28 U.S.C. § 1920

Federal Rule of Civil Procedure 54(d)(1)




                                       -ii-
Case 4:19-cv-10372-MFL-APP ECF No. 47, PageID.958 Filed 07/30/21 Page 6 of 8




                                     Background

      On July 7, 2021, the Court entered Judgment in favor of Defendants. ECF No.

43. On July 15, 2021, Defendants filed a bill of costs. ECF No. 44. Later that day,

the Clerk taxed costs in Defendants’ favor in the amount of $2,691.35. ECF No. 45.

Plaintiff did not file a motion to review the clerk’s taxation of costs within the seven

days permitted by Federal Rule of Civil Procedure 54(d)(1).

                                      Argument

      Rule 54(d)(1) provides that “[u]nless a federal statute, these rules, or a court

order provides otherwise, costs—other than attorney’s fees—should be allowed to

the prevailing party.” Allowable costs are set forth in 28 U.S.C. § 1920, which

specifically provides that a “bill of costs shall be filed in the case and, upon

allowance, included in the judgment or decree.”

      Here, Defendants have filed a bill of costs; the Clerk taxed $2,691.35 of the

requested costs, and no timely challenge to the Clerk’s action has been filed. That

award has thus been allowed, and the Court should amend the judgment to include

the $2,691.35 of costs awarded to Defendants, as called for in § 1920. The case of

Menovcik v. BASF Corp., No. 09-12096, 2012 WL 3853011 (E.D. Mich. Sept. 5,

2012) is directly on point in support of this request. There, the court held that the

“right to a judgment that reflects costs is clearly established by 28 U.S.C. § 1920,

which provides that an allowed bill of costs should be ‘included in the judgment or
Case 4:19-cv-10372-MFL-APP ECF No. 47, PageID.959 Filed 07/30/21 Page 7 of 8




decree.’” Id. at *2 (quoting Whitesell Corp. v. Whirlpool Corp., No. 1:05-CV-679,

2010 WL 11537526, at *2 (W.D. Mich. June 11, 2010)). Because Defendants have

received an award of costs, “an amended judgment reflecting the costs specifically

allowed by the Court should be entered.” Menovcik, 2012 WL 3853011 at *2.

                                   Conclusion

      The Court should amend the judgment to include the costs award of $2,691.35

in favor of Defendants.

                                     Respectfully submitted,

                                     KIENBAUM HARDY VIVIANO
                                     PELTON & FORREST, P.L.C.

                                     By: /s/Thomas J. Davis
                                          Elizabeth P. Hardy (P37426)
                                          Thomas J. Davis (P78626)
                                     Attorneys for Defendants
                                     280 N. Old Woodward Avenue, Suite 400
                                     Birmingham, MI 48009
                                     (248) 645-0000
                                     ehardy@khvpf.com
Date: July 30, 2021                  tdavis@khvpf.com




                                       -2-
Case 4:19-cv-10372-MFL-APP ECF No. 47, PageID.960 Filed 07/30/21 Page 8 of 8




                              Certificate of Service

       I hereby certify that on July 30, 2021, I electronically filed the foregoing
document with the Clerk of the Court using the ECF system which will send
notification of such filing to all parties of record.


                                      /s/Thomas J. Davis
                                      Thomas J. Davis (P78626)
                                      Kienbaum Hardy Viviano
                                       Pelton & Forrest, P.L.C.
                                      280 N. Old Woodward Avenue, Suite 400
                                      Birmingham, MI 48009
                                      (248) 645-0000
                                      tdavis@khvpf.com
421382
